ORDER OF REMAND
GARY P. SULLIVAN, Chief Justice.
A PETITION FOR REVIEW dated February 24, 2000, having been filed by Calvin and Myrna First, pro se, from a Judgment by Default, issued on January 10, 2000, the Honorable Barry C. Big Horn .Sr., presiding, and good cause appearing;
IT IS NOW THEREFORE THE ORDER OF THIS COURT THAT:
1. This matter is remanded to the Tribal Court for the purpose of determining when the defendants were served with a copy of the Court’s default judgment dated January 10, 2000.
2. Further, the Court shall determine whether Officer Nation personally served Calvin and Myrna First or whether he served “Dee First” on behalf of Calvin and Myrna First on November 21, 1999. If service of process was made on Dee First, on behalf of Calvin and Myrna First, then the Court shall determine the age of Dee First.
3. After clarifying the information in # 1 and # 2 above, the Tribal Court shall return it’s findings to this Court for further proceedings.